Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0342)

Complainant
v.

Platte Valley Liquors, Inc. / Brent Cain
d/b/a Platte Valley Liquors,

Respondent.
Docket No. C-15-1163
Decision No. CR3749

Date: April 2, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Platte Valley Liquors, Inc. / Brent Cain d/b/a Platte Valley
Liquors, at 8570 South State Highway 67, Suite E, Sedalia, Colorado 80135, and by
filing a copy of the complaint with the Food and Drug Administration’s (FDA) Division
of Dockets Management. The complaint alleges that Platte Valley Liquors impermissibly
sold cigarettes to minors and failed to verify, by means of photo identification containing
a date of birth, that the purchasers were 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money
penalty against Respondent Platte Valley Liquors.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on February 5, 2015, CTP served the
complaint on Respondent Platte Valley Liquors by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed

penalty.

Respondent Platte Valley Liquor has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

At approximately 1:17 p.m. on March 9, 2014, at Respondent’s business
establishment, 8570 South State Highway 67, Suite E, Sedalia, Colorado 80135,
an FDA-commissioned inspector documented Respondent’s staff selling a package
of Marlboro cigarettes to a person younger than 18 years of age. The inspector
also documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

In a warning letter dated May 29, 2014, CTP informed Respondent of the
inspector’s March 9, 2014 observations, and that such actions violate federal law,
21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

At approximately 11:57 a.m. on August 23, 2014, at Respondent’s business
establishment, 8570 South State Highway 67, Suite E, Sedalia, Colorado 80135,
FDA-commissioned inspectors observed Respondent’s staff selling a package of
Camel Filters cigarettes to a person younger than 18 years of age. The inspectors
also observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older.

These facts establish Respondent Platte Valley Liquor’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years

of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Platte Valley Liquors, Inc. / Brent Cain d/b/a Platte Valley Liquors. Pursuant to

21 C.F.R. § 17.11(b), this order becomes final and binding upon both parties after

30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

